Title: From James Madison to Albert Gallatin, 18 February 1813
From: Madison, James
To: Gallatin, Albert


Feby. 18. 1813
For perusal & to be returned.
Why not prohibit altogether fine Cottons & Woolens, which we do not want—& which in fact are not imported from any Country other than G.B. unless bought there from G.B. Such a total prohibition of these & some other Articles perhaps, wd. render a partial repeal of the Non Impn. Act, more operative, than the act at present is, or will be, under the new arts for evading it.
